IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-65,038-04


                  EX PARTE BRANDON LOHRAN WOODARD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W00-53218-M(D) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

capital murder and sentenced to imprisonment for life. The Fifth Court of Appeals affirmed his

conviction. Woodard v. State, No. 05-02-00839-CR (Tex. App.—Dallas April 4, 2003)(not

designated for publication).

        The record shows that the trial court held a habeas hearing, where at least one witness did

not appear. It appears that the trial court is not finished with its fact-finding. We remand this

application to the 194th District Court of Dallas County to allow the trial judge to complete an
evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. The supplemental record shall

also contain Applicant’s memorandum of law and exhibits, if any. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: April 11, 2018
Do not publish